DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a feeding system “10a” and a filling system “10b” (Paragraphs 0041, 0042, and 0045).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 15-16 recite “the program logic controller is in electronic communication with all of the parts of the robotic automated filling and capping system.”. This limitation renders the claim indefinite as it is unclear as to what “all of the parts of the robotic automated filling capping system” is intending to encompass. Specifically, it is unclear as to what “all of the parts” is intending to encompass. While it would appear that “all” is referring to the previously defined structure in the claim, it is unclear as to what other structures of the system the term “all” is attempting to encompass. Even further, one could view “all” as encompassing a frame or other structures of the system that would not readily be capable of such electronic communication and therefore since this would not be readily possible, the intended scope of this limitation is unclear and therefore renders the claim indefinite.
Regarding Claims 2-12 are dependent on Claim 1 and therefore, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. It is also noted that it is not readily clear as to whether the “all” recited in Claim 1 is encompassing the structures defined in the dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn (US PGPUB 2009/0223592), in view of Bechini (US PGPUB 2019/0315004) and in further view of Guggisberg (US PGPUB 2014/0331618).
Regarding Claim 1, Procyshyn discloses a robotic automated filling and capping system (10; Figure 1) comprising: 
a cartridge infeed (“transfer isolator or container” coupled to 22; Figures 1-2; see “Annotated View of Figure 2” below) configured to accommodate at least one tray (80) of cartridges (90; see Paras. 0023 and 0032 which discloses the “transfer isolator” and transfer of the tray from such); 
a cap infeed (100; see Figures 10a-10b) configured to accommodate at least one tray (discs 62; Figure 11) of caps (92; Para. 0036, see also Para. 0040);
an outfeed (22) configured to accommodate at least one tray (80) of cartridges (90; see “Annotated View of Figure 2” below); 
a filling mechanism (40, 42, 44) configured to dispense a liquid into a cartridge (90; Para. 0025); 
a robot (holding arm 30) disposed in proximity to the cartridge infeed (“transfer 
a selective compliance articulated robot arm (50) disposed in proximity to the outfeed (22), wherein the selective compliance articulated robot arm (50) is capable of grabbing a cap (92) from a tray of caps (62), placing the cap (92) onto a cartridge (90) disposed in a tray of cartridges (80), and sealing the cap (92) to the cartridge (90; Para. 0035); and 
a program logic controller (“controller of the filling system”; see Para. 0033 which discloses software (i.e. program logic) implemented therein), wherein the program logic controller (“controller”) is in electronic communication with all of the parts (See 112 rejection above) of the robotic automated filling and capping system (10; see Para. 0026 which discloses the controller controlling the filling system (40), Para. 0030 discloses control of the arm 30, Para. 0033-0034 disclose the positions of the containers detected are used by the controller to control both arms 30 and 50).

    PNG
    media_image1.png
    370
    507
    media_image1.png
    Greyscale

Annotated View of Figure 2
However, Procyshyn fails to explicitly disclose the cartridge infeed, the outfeed and the cap infeed each comprising a conveyor and Procyshyn further fails to explicitly disclose the robot (30) being configured as a six-axis robot. 
First attention can be brought to the teachings of Bechini which includes another automated filling and capping system (9; see Figure 1B and Figure 7c specifically) wherein the system comprises a six-axis robot (1; see Figure 7c) which is utilized to receive cartridges (70) from a cartridge infeed conveyor (grid 800 which leads up to inlet 917) and fills the cartridges (70 at 30; see Figure 7c and Para. 0083), wherein the cartridges (70) are then closed by closures (71) and subsequently transferred to a cartridge outfeed conveyor (grid 800 which is clearly embodied as a conveyor at opening 919).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the robot (30) of Procyshyn to be a six-axis robot as taught by Bechini as by modifying Procyshyn in this manner, the known benefits of a six-axis robot can be readily attained. For example, with a six-axis robot, the tray of cartridges/containers can be not only pivoted in an X-Y plane, but the tray can also be lifted which would provide benefits during filling and closing to ensure proper and more accurate closing and filling as the containers/cartridges can be lifted to a closer proximity. Further, with the additional dexterity of the six-axis robot, any misalignment in the vertical direction between the robot (30) and the tray (80) at the inlet/transfer isolator (22) can be corrected/adjusted. Therefore, with such a six-axis robot, the versatility of the robot can be readily increased. 
Procyshyn in order to provide the trays of containers/cartridges to the ports (22), regardless, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the cartridge infeed and outfeed structures (i.e. at 22) of Procyshyn to include conveyor structures at the infeed and outfeed of the system as taught by Bechini in order to transport the containers/cartridges to and from the filling and capping system in order to avoid any unnecessary manual handling thereof. Note since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Further note, that it can be reasonably assumed that such incorporated conveyor structures would be readily controlled by the controller of Procyshyn as otherwise, the other features of the system (i.e. robot 30) would have no communication or indication to retrieve the containers/cartridges for processing.  
Even further attention can be brought to the teachings of Guggisberg which teaches a capping system (4; Figure 1) which comprises a cap infeed conveyor (7) configured for conveying trays (2) of caps (3) and a robot (8) configured to receive the caps from the cap infeed conveyor (7; i.e. see Para. 0058) based on the cap position sensed (Para. 0064) and apply the caps (3) to containers (1; Para. 0062) wherein the robot (8) is controlled by a programmable control unit based on the caps (3) position on the conveyor (8; see Para. 0064)
Procyshyn with a cap infeed conveyor structure in connection with the controller and robot as taught by Guggisberg. By incorporating an automated cap conveying system as taught by Guggisberg into Procyshyn, such cap introduction would require less manual manipulation and further allow for more synchronization between the robot and the cap infeed as outlined by Guggisberg (see Para. 0064).
It is also noted that with such conveyance structures, the throughput of the filling and capping system can be readily increased. 
Again note, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside of the known benefits of automated conveying means.


Regarding Claim 2, Procyshyn, as modified, discloses a first sensor disposed along the cartridge infeed conveyor (“cartridge infeed” (see above) at 22 as modified above; see Para. 0023, 0030 which discloses sensors associated with ports 22), a second sensor disposed along the cap infeed conveyor (7 of Guggisberg; see Para. 0064 of Guggisberg as a sensor of some extent is included to detect the position of the caps; see Para. 0023, 0030 of Procyshyn), and a third sensor disposed along the outfeed conveyor (“outfeed” at 22; see Para. 0023, 0030 which discloses sensors associated with ports 2). Note, in order to operate as disclosed, the conveyors of Bechini and  Guggisberg must include a form of sensor in order for the associated robots to be controlled to properly pick up the associated items at the proper time and position otherwise the systems would not function as disclosed. Further, in the event that such sensors cannot be reasonably assumed, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such sensors for the reasons outlined above in order to ensure synchronous operation.

 
Regarding Claim 7, Procyshyn, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose a scale.
Again, attention can be brought to the teachings of Bechini which further includes a weighing station (35; see Figures 7C-7E) comprising a tray/scale (36) which weighs the filled receptacles (70; Para. 0087).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Procyshyn to include a scale as taught by Bechini in order to check to verify a correct filling quantity as taught by Bechini (see Para. 0087).


Regarding Claim 9, Procyshyn, as modified, discloses the cartridge infeed conveyor (800 of Bechini) is configured to accommodate ten trays of cartridges (90), the cap infeed conveyor (7 of Guggisberg) is configured to accommodate ten trays of caps, and the outfeed conveyor (800 of Bechini) is configured to accommodate ten trays of completed cartridges (note in each instance, although neither reference discloses the conveyors accommodating ten trays, the conveyors are clearly capable of accommodating ten trays and note that the trays are not positively claimed and merely intended use and therefore it is reasonable to assume that several small trays could be readily provided on each respective conveyor).

Regarding Claim 10, Procyshyn, as modified, discloses the six-axis robot (30 as modified) further comprises a tray holder (32) but fails to explicitly disclose the holder (32) being of a pan configuration, however, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to embody the holder as a pan because Applicant has not disclosed that the pan provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the holder of Procyshyn because in the holder is clearly capable of transporting the tray from the infeed to the filling and closing stations and subsequently to the outfeed. Therefore, it would have been an obvious matter of design choice to modify Procyshyn to obtain the invention as specified in the claim. Note further, that one of ordinary skill in the art at the time the invention was effectively filed may have been motivated to incorporate a pan structure to provide further support on the bottom of the tray.

Regarding Claim 12, Procyshyn, as modified, discloses essentially all elements and further discloses the system (10) being portable (see the wheels apparent in Figure 1), however, assuming arguendo that this is not sufficient evidence that the system (10) is portable, in which the Examiner does not concede to, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate features to render the system of Procyshyn portable, since it has In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Alternatively, Claims 1, 2, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn (US PGPUB 2009/0223592), in view of Bechini (US PGPUB 2019/0315004) and Guggisberg (US PGPUB 2014/0331618), and in further view of Trill (US PGPUB 2018/0162572).
Regarding Claim 1, alternatively, assuming arguendo that the grids (800) of Bechini cannot be reasonably interpreted as conveyors or associated with conveyors, in which the Examiner does not concede to, attention can be readily brought to the teachings of Trill which also include an automated filling and capping system (1; Figure 1) comprising robot manipulators (i.e. 14, 6, 9, etc.; Figures 2-3) wherein trays (B) of containers (A) are conveyed along a conveyor (13) at an infeed station and an outfeed station (see Para. 0065). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the cartridge infeed and outfeed structures (i.e. at 22) of Procyshyn to include conveyor structures at the infeed and outfeed of the system as taught by Trill in order to transport the containers/cartridges to and from the filling and capping system in order to avoid any unnecessary manual handling thereof. 
Regarding Claims  2, 7, 9, 10, and 12, see the 103 rejection above.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn (US PGPUB 2009/0223592), in view of Bechini (US PGPUB 2019/0315004) and Guggisberg (US PGPUB 2014/0331618), and alternatively additionally Trill (US PGPUB 2018/0162572), as applied to Claim 1, and in further view of Sager (US Patent 5,040,056).

Regarding Claim 3, Procyshyn, as modified, discloses essentially all elements of the claimed invention but fails to disclose the six-axis robot (30 as modified) and the selective compliance articulated robot arm each comprise a vision system.
Attention can be brought to the teachings of Sager which discloses a picking system (see Figure 1) comprising several articulated robots (100, 106) wherein separate vision systems (12, 13 and associated processors 14, 15) are associated with separate robots (100, 106; see Col 8, lines 50-61).
Procyshyn discloses a vision system (see sensor 12; Para. 0026) but fails to explicitly disclose separate vision systems for the robot and the robot arm. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated multiple vision systems such that the separate robots are associated with a separate vision system as taught by Sager into the system of Procyshyn. By modifying Procyshyn in this manner, the six-axis robot and selective compliance articulated robot arm can operate in a more independent and accurate manner. Specifically, with an additional vision system for the selective compliance .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn (US PGPUB 2009/0223592), in view of Bechini (US PGPUB 2019/0315004) and Guggisberg (US PGPUB 2014/0331618), and alternatively additionally Trill (US PGPUB 2018/0162572), as applied to Claim 1, and in further view of Py (US PGPUB 2013/0283733).

Regarding Claims 4-6, Procyshyn, as modified, fails to explicitly disclose a first UV source is disposed over the cartridge infeed conveyor, a second UV source is disposed over the cap infeed conveyor, and a third UV source is disposed over the outfeed conveyor.
Attention can be brought to the teachings of Py which includes a filling system (10; Figure 1) which comprises a container infeed station (62; Figure 9) embodied as a decontamination station comprising several UV sources (70; Para. 0056) positioned over a conveyor (Carriage 32 and tracks 34), and wherein an outfeed station (curing station 68) also comprises UV sources (75, 76; Figure 13) positioned above the conveyor (32, 34) thereof (Para. 0056). 
The use of UV radiation to perform decontamination is well known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Procyshyn to further include UV radiation sources above the container infeed (i.e. at transfer ports 22) and outfeed portions as Py. By including such UV sources in Procyshyn, the containers can be properly decontaminated and with UV sources the ease of use is increased with a low cost to install while also preventing damage to the materials as taught by Py (see Para. 0058). 
Further note that Procyshyn further discloses decontaminating/sterilizing the trays of caps (92) by radiation (Para. 0038) and therefore, in view of Py, it would have also been obvious to one of ordinary skill in the art to have further included a UV source over the cap infeed conveyor of Procyshyn in order to ensure the caps are also decontaminated in an easy low-cost method as taught by Py (Para. 0058).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn (US PGPUB 2009/0223592), in view of Bechini (US PGPUB 2019/0315004) and Guggisberg (US PGPUB 2014/0331618), and alternatively additionally Trill (US PGPUB 2018/0162572), as applied to Claim 1, and in further view of Ellis (US Patent 10,583,949).

Regarding Claim 8, Procyshyn, as modified, discloses the filling mechanism (40, 42, 44) further includes a pressure vessel (note the pump 44 supplies the product for filling from a reservoir per Para. 0025 and therefore in order to perform such a pressure would be readily applied), however, the filling mechanism of Procyshyn does not readily disclose the vessel is heated.
Attention can be brought to the teachings of Ellis which includes a cartridge 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a heating means as taught by Ellis into the reservoir of filling material of Procyshyn. By further modifying Procyshyn more viscous filling materials can be prevented from coagulation within the dispenser as taught by Ellis (Col 8, lines 1-8). Further, it is noted that it is also well known that by heating the filling material, this will further assist in sterilizing/decontaminating the material to be filled.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Procyshyn (US PGPUB 2009/0223592), in view of Bechini (US PGPUB 2019/0315004) and Guggisberg (US PGPUB 2014/0331618), and alternatively additionally Trill (US PGPUB 2018/0162572), as applied to Claim 1, and in further view of Tribble (US PGPUB 2010/0217431)

Regarding Claim 11, Procyshyn, as modified, discloses the selective compliance articulated robot arm (50) further comprises a gripping tool having movable jaws (“grasping members”; Para. 0035) but fails to explicitly disclose the robot arm (50) comprising a pneumatically powered sealing cylinder.
Attention can be brought to the teachings of Tribble which includes another 
The use of pneumatic cylinders to actuate closing/capping motions is well known in the field of packaging and is likely present in the system of Procyshyn but not explicitly disclosed, in order to move the arm (50) in a vertical motion. Regardless, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a pneumatic powered sealing cylinder as taught by Tribble into Procyshyn in order to effectuate controlled vertical movement of the arm as taught by Tribble (see Para. 0077-0078). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Tessler (US PGPUB 2013/0174520) discloses a system utilizing robots to fill and close containers situated in a tray.
-Broadbent (US PGPUB 2016/0200461) discloses a system for filling and closing containers situated in a tray/nest. 
-Bai (US PGPUB 2018/0339796) discloses an automated system for filling and closing containers situated in a tray/nest including a robot (8) utilized to perform filling and closing of the containers.
-Mlodzinski (US PGPUB 2008/0199353) discloses a system including UV treatment of containers within a port.
-Krauss (US PGPUB 2012/0090268) discloses another filling and capping automated system comprising robotic manipulators, a container infeed and outfeed conveyor and closure infeed/supply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/10/2022